DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 8/3/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 now requires that the method comprises the step of prior to deploying, the method will unlock at least one of the plurality of doors of the vehicle and then concurrently with the deploying, locking each door. At the instant, it is unclear what is claimed here.
The unlocking of at least one door has nothing to do with the method; this event is prior to the method. Also, it is unclear why at least one of the doors prior to deploying will the unlocked or locked. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20190078357 to Heyduck et al (Heyduck) in view of US Pat No 8,484,900 to Charnesky et al (Charnesky).

    PNG
    media_image1.png
    569
    1083
    media_image1.png
    Greyscale

Heyduck discloses a method of controlling a plurality of doors of a vehicle. The method comprises sensing a deceleration event with an accelerometer (24) in which a deceleration of the vehicle is greater than or equal to a threshold deceleration and in response to the sensing of the deceleration event, locking of each of the plurality of doors (paragraph 18).

Heyduck fails to disclose that the method includes the combination of sensing a deceleration event with an accelerometer with deploying a supplementary inflatable restraint of the vehicle.
Charnesky teaches that it is well known in the art to provide a sensor (67) that can be an accelerometer for of sensing a deceleration event and combined with deploying a supplementary inflatable restraint of the vehicle (air bag) when the deceleration of the vehicle is greater than or equal to a threshold deceleration (col 1 line 49).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method described by Heyduck with deploying a supplementary inflatable restraint of the vehicle, as taught by Charnesky, in order to protect a person during an accident.

Heyduck also discloses that after locking, a control signal to unlock is generated automatically and that it is capable of occur from 10-20 seconds (paragraph 19).

Heyduck also fails to disclose that the method further includes a sensing contact between the vehicle and an object external to the vehicle with a sensing device of the vehicle. Heyduck discloses that the device comprises an accident detection device (20) that includes different sensors to detect accident of the vehicle.
Charnesky teaches that the sensor (67) can be also a sensing device to sense contact between the vehicle and an object (col 5 line 10). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method described by Heyduck with sensing device, as taught by Charnesky, in order to sense impact of the vehicle with an object. 

Heyduck discloses that the method ensures that actuation of an interior door handle of the vehicle does not unlatch a respective one of the plurality of doors (paragraph 18).

Heyduck, as modified by Charnesky, teaches that the method is capable of, prior to deploying, unlocking or locking at least one of the plurality of doors (by the user performing a locking or unlocking function prior an accident, after sitting on the vehicle).

Heyduck, as modified by Charnesky, teaches that deploying includes sending a signal from at least one of the accelerometer and the sensing device to a sensing diagnostic module of the vehicle (Heyduck element 20) disposed in electrical communication with the supplementary inflatable restraint (air bag). The sensing diagnostic module is electronically connected to a body control module (Heyduck element 12) that is in electrical communication with the handle.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20190078357 to Heyduck et al (Heyduck) in view of US Pat No 8,484,900 to Charnesky et al (Charnesky) and further in view of US Pat No 5,769,471 to Suzuki et al (Suzuki).
Heyduck, as modified by Charnesky, fails to disclose that the method comprises uncoupling a handle from the lock by means of an inertial element.
Suzuki teaches that it is well known in the art to provide an inertial element (10) configured to uncouple a handle from a lock. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method described by Heyduck, as modified by Charnesky, with an inertial element on the handle, as taught by Suzuki, in order to uncouple the handle from the lock and prevent operation of the lock.

Response to Arguments
As mentioned in the interview on 7/28/22, the current amendment will not change the examiner’s position and the rejection will be maintained.
Furthermore, the current amendment present new 112 2nd paragraph issues since it is unclear why anything prior to the method is relevant in the case. 
At the instant, the prior art is capable of unlocking one door by the user for any motive, because he wants to unlock or by mistake, prior to the method. Therefore, the rejection is maintained.
Since no argument will change the examiner’s position, applicant can file an appeal brief to allow the Board of Appeals to decide.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 7, 2022